Citation Nr: 0714759	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-37 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than August 18, 2003 
for the resumption of VA pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 determination of the RO.  


FINDINGS OF FACT

1.  The veteran was incarcerated at state and local penal 
institutions from December 20, 1994 to August 18, 2003 
pursuant to a felony conviction.

2.  Notice of the veteran's release was received August 18, 
2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 18, 
2003 for the resumption of VA pension benefits are not met. 
38 U.S.C.A. § 1505(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.666 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA describes VA's duty to notify and assist those claiming 
VA benefits in substantiating claims for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In this case, however, because the law, and not the evidence, 
is dispositive of this claim, VCAA is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Furthermore, the issue 
here does not arise from the receipt of a "substantially 
complete application" from the veteran under 38 U.S.C.A. § 
5103(a), but rather, arises by action of law under 38 
U.S.C.A. § 5313, which requires a reduction of benefits for 
certain incarcerated veterans.  Thus, VCAA is not applicable 
to this appeal, and further discussion of compliance with 
VCAA is not required.

Discussion

This case entails unusual facts.  The veteran was apparently 
arrested on charges of murder on December 20, 1994.  He was 
convicted in the Court of Common Pleas of Cambria County, 
Pennsylvania on October 27, 1995 and began to serve a lengthy 
period of incarceration at the Albion State Correctional 
Institution in Albion, Pennsylvania that day.

On March 1, 2002, the Superior Court of Pennsylvania vacated 
the October 1995 conviction due to procedural irregularities 
and prosecutorial misconduct and remanded the matter to the 
Court of Common Pleas for a new trial.  The district attorney 
appealed the March 1, 2002 Order of the Superior Court.  On 
March 11, 2002, the veteran was transferred to the Cambria 
County Prison where, apparently, he was to remain until 
resolution of the district attorney's appeal or until the new 
trial was conducted.  In October 2002, the RO contacted the 
Albion State Correctional Institution, the Cambria County 
Prison, the relevant district attorney's office, and the 
clerks of the courts involved herein.  The RO was informed 
that the veteran would remain confined in the Cambria County 
Prison until the murder charges, which were still in effect, 
were dismissed.

It seems that the district attorney's petition to appeal the 
March 2002 Superior Court determination to the Pennsylvania 
Supreme Court was denied in April 2003.  The claims file 
contains no record of the outcome of the new trial, if it 
ultimately took place.  However, the record contains an 
August 18, 2003 Order of the Court of Common Pleas regarding 
the same case that was the subject of the Superior Court's 
March 2002 decision.  The Order decreed that the veteran 
would be sentenced to time served, that is from December 20, 
1994 to August 18, 2003.  He was then to be released 
forthwith and commence a period of probation.

Implicit in the August 2003 Order is that the murder charges 
were not dismissed.  Had the veteran been found not guilty of 
murder at a new trial, or had the murder charges been 
dismissed, he would have been released without conditions.  
Probation, in most cases, requires an underlying conviction.  

No pension under public or private laws administered by VA 
shall be paid to or for an individual who has been imprisoned 
in a Federal, State, or local penal institution as a result 
of conviction of a felony or misdemeanor for any part of the 
period beginning sixty-one days after such individual's 
imprisonment begins and ending when such individual's 
imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; 
see also Lanham v. Brown, 4 Vet. App. 265 (1993).

The veteran argues that because his murder conviction was 
vacated in March 2002, when he was transferred to Cambria 
County Prison, he obtained the status of a newly arrested and 
charged prisoner awaiting bail and/or trial who had not yet 
been convicted of any crime.  The veteran further states that 
he entered a guilty plea on August 18, 2003 and was put on 
probation in order to give him sufficient time to pay the 
$1,400.00 in funeral expenses incurred by the family of the 
decedent.

The Board has considered the veteran's arguments but 
concludes that the veteran was imprisoned as a result of a 
felony conviction until August 18, 2003.  The veteran himself 
admits that he entered a plea, presumably of guilty.  The 
Order issued by the Court of Common pleas suggests that the 
veteran entered a plea of guilty to a charge of murder, a 
felony, as a sentence was pronounced.  The sentence covered 
the period of time served from December 20, 1994 to August 
18, 2003.  The sentence implies that the veteran was indeed 
guilty of murder and served a prison sentence for that crime.  
The veteran was incarcerated at state and local penal 
institutions pursuant to a felony conviction throughout this 
entire period, and he is not entitled to any VA pension 
benefits beginning 61 days after the date of imprisonment.  
38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; see also Lanham, 
supra.

Pension will be resumed as of the day of release if notice 
(which constitutes an informal claim) is received within 1 
year following release; otherwise resumption will be 
effective the date of receipt of such notice.  38 C.F.R. § 
3.666(c).  The Commonwealth of Pennsylvania Department of 
Public Welfare transmitted to VA a copy of the August 18, 
2003 Order indicating the veteran's release from prison on 
August 19, 2003.  Because notice of the veteran's release was 
received within one year following release, his pension is 
properly resumed on August 18, 2003, the day of release.  Id.  


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


